MEMORANDUM **
Ancencion Enriquez-Degante appeals from his 41-month sentence imposed following a guilty plea to being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and affirm.
*553Enriquez-Degante contends that the district court erred by failing to consider facts which warranted a downward departure based on cultural assimilation and extraordinary physical, sexual, and emotional abuse. Enriquez-Degante specifically challenges the factual findings made by the district court at sentencing. Factual findings are reviewed for clear error. See United States v. Walter, 256 F.3d 891, 894 (9th Cir.2001). His contention lacks merit. At sentencing, the district court did not find facts contrary to those asserted by Enriquez-Degante in support of his downward departure. Instead, the district court accepted Enriquez-Degante’s factual assertions, recognized its discretion to grant a departure, and concluded that Enriquez-Degante’s circumstances did not warrant a departure.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.